UNITED STATES COURT OF APPEALS
                           FOR THE SEVENTH CIRCUIT
                              Chicago, Illinois 60604


                                     January 19, 2007



                   Hon. JOEL M. FLAUM, Circuit Judge

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge



VALI AND DHURATA BOCI,                                       ] On Petition for Review of
                                                             ] an Order of the Board of
    Petitioners,                                             ] Immigration Appeals.
                                                             ]
                                                             ] Cases Nos. A-79-437-236,
No. 05-3231           v.                                     ] & A-79-437-241
                                                             ]
ALBERTO R. GONZALES,                                         ]
                                                             ]
    Respondent.                                              ]


                                          ORDER

      The opinion issued in the above-entitled case on January 12, 2007 is hereby
amended as follows:

              On Page 11, in the first full paragraph, lines 16 -22, please delete:

              Questioning by the IJ may cross the line, however, when it
               “becomes so aggressive that if frazzles applicants and nitpicks
              inconsistencies,” thus distorting the record. Giday v. Gonzales,
              434 F.3d 543, 549 (7th Cir. 2006). Here, the IJ’s questioning,
              although extensive at times, was not so aggressive as to distort
              the record.
No. 05-3132                               -2-


      And replace with:

              We have previously expressed the view that immigration judges
              should work to meet this obligation with patience and decorum,
              but we have stated that a less than desirable demeanor, in
              and of itself, does not violate due process. See Diallo,
381 F.3d at 70. Accordingly, the Bocis’ due process claim
              cannot succeed.